USCA4 Appeal: 22-6018     Doc: 18        Filed: 11/21/2022   Pg: 1 of 2




                                          UNPUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 22-6018


        ANTHONY ANDREWS,

                           Petitioner - Appellant,

                     v.

        BRYAN K. DOBBS, Warden FCI Williamsburg,

                           Respondent - Appellee.


        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. David C. Norton, District Judge. (6:20-cv-03026-DCN)


        Submitted: November 7, 2022                             Decided: November 21, 2022


        Before WYNN and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Anthony Andrews, Appellant Pro Se.
USCA4 Appeal: 22-6018         Doc: 18     Filed: 11/21/2022     Pg: 2 of 2




        PER CURIAM:

              Anthony Andrews appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

        motion. We have reviewed the record and find no reversible error. Accordingly, we affirm

        the district court’s order. Andrews v. Dobbs, No. 6:20-cv-03026-DCN (D.S.C. Dec. 8,

        2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                   2